 

Exhibit 10.22

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is dated as of August 9,
2016, by and among Energous Corporation, a Delaware corporation (the “Company”)
and Ascend Legend Master Fund, Ltd., an exempted company formed under the laws
of the Cayman Islands (the “Investor”).

 

BACKGROUND

 

A.         The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.

 

B.          The Investor wishes to purchase, and the Company wishes to sell and
issue to the Investor, upon the terms and subject to the conditions stated in
this Agreement, (i) an aggregate of up to 1,618,123 shares of the Common Stock
at a purchase price of $12.36 per share (as adjusted by any stock split,
dividend or other distribution, recapitalization or similar event, the “Shares”)
and (ii) warrants to purchase an aggregate of up to 1,618,123 shares (subject to
adjustment as described in the Warrants) of Common Stock (the “Warrants”) in the
form attached hereto as Exhibit B, which Warrants shall be exercisable at any
time on or after date which is six months and one day after the date hereof and
have an exercise price equal to $23.00 per share (subject to adjustment as
described Warrants) (“Exercise Price”) and a term of exercise of five (5) years
from and after the Closing (as defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Applicable Law” collectively means any and all laws, rules, regulations, and
governmental, judicial or administrative decrees, orders and decisions that are
applicable to the Company or any of its Subsidiaries, this Agreement, the other
Transaction Documents, including the U.S. Gramm-Leach-Bliley Act of 1999, as
amended, and the regulations promulgated under such Act, the U.S. Fair Credit
Reporting Act of 1970, as amended, or any regulations or guidelines promulgated
under such Act, the U.S. Bank Secrecy Act, orders and guidelines of the Office
of Foreign Assets Control and the USA Patriot Act, and any other applicable data
protection, privacy, consumer protection or confidentiality laws or regulations
(including the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject, including The Nasdaq Stock
Market or comparable securities trading market).

 

 

 

 

“Board” has the meaning set forth in Section 2.2.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by
Applicable Law to remain closed.

 

“Change of Control of the Company” means a change in ownership or control of the
Company effected through any of the following transactions: (a) a merger,
consolidation or other reorganization approved by the Company’s stockholders,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly and in
substantially the same proportion, by the Persons who beneficially owned the
Company’s outstanding voting securities immediately prior to such transaction;
(b) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (c) the closing of any transaction
or series of transactions to which any Person or any group of Persons comprising
a “group” within the meaning of Rule 13d-5(b)(1) of the Exchange Act becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3 or
the Exchange Act) of securities possessing (or convertible into or exercisable
for securities possessing) more than fifty percent (50%) of the total combined
voting power of the Company’s securities (as measured in terms of the power to
vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of transactions, whether
such transaction involves a directly issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
existing stockholders.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the date and time of the Closing and shall be on such date
and time as is mutually agreed to by the Company and the Investor.

 

“Common Stock” means the common stock of the Company, par value $0.00001 per
share.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Plans” has the meaning set forth in Section 3.1(k).

 

“Disclosure Letter” has the meaning set forth in the lead-in paragraph to
Article III.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

 -2- 

 

 

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” has the meaning set forth in the Background.

 

“GAAP” has the meaning set forth in Section 3.1(h).

 

“Indemnified Party” has the meaning set forth in Section 6.4(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

 

“Insolvent” has the meaning set forth in Section 3.1(i).

 

“Investor” has the meaning set forth in the Preamble.

 

“Investor Controlled Entity” shall mean an entity of which the Investor
collectively owns or controls, directly or indirectly, not less than a majority
of the outstanding voting power entitled to vote in the election of directors of
such entity (or, in the event the entity is not a corporation, the governing
members, board or other similar body of such entity).

 

“Lien” means, with respect to any asset, any pledge, lien, collateral
assignment, security interest, encumbrance, right of first refusal, mortgage,
deed of trust, title retention, conditional sale or other security arrangement,
or adverse claim of title.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity, or enforceability of any of the Transaction Documents, (ii) a material
adverse effect on the results of operations, assets, business or financial
condition of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (iii) a material adverse effect on the Company’s ability
to perform on a timely basis its obligations under any of the Transaction
Documents.

 

“Material Permits” has the meaning set forth in Section 3.1(m).

 

“Non-Voting Convertible Securities” means any securities of the Company that are
convertible into, exchangeable for or otherwise exercisable to acquire Voting
Stock of the Company, including convertible securities, warrants, rights or
options to purchase Voting Stock of the Company.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, incorporated or unincorporated association,
joint stock company, unincorporated organization, a government or any
department, subdivision or agency thereof, or other entity of any kind.

 

 -3- 

 

 

“Preferred Stock” means the preferred stock of the Company, par value $0.00001
per share.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Registrable Securities” means the Shares and the Warrant Shares issued or
issuable pursuant to the Transaction Documents, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means each registration statement filed under
Article VI, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Regulation D” has the meaning set forth in the Background.

 

“Rule 144,” “Rule 144(c),” “Rule 415,” and “Rule 424” means Rule 144, Rule
144(c), Rule 415 and Rule 424, respectively, promulgated by the SEC pursuant to
the Securities Act, as such Rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such Rule.

 

“SEC” has the meaning set forth in the Background.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means, collectively, the Shares purchased hereunder, the Warrants
and the Warrant Shares.

 

“Securities Act” has the meaning set forth in the Background.

 

“Shares” has the meaning set forth in the Background.

 

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

 -4- 

 

 

“Total Current Voting Power” shall mean, with respect to any entity, at the time
of determination of Total Current Voting Power, the total number of votes which
may be cast in the election of members of the board of directors of the
corporation if all securities entitled to vote in the election of such directors
are present and voted (or, in the event the entity is not a corporation, the
governing members, board or other similar body of such entity).

 

“Trading Day” means (a) any day on which the Securities are listed or quoted and
traded on The Nasdaq Stock Market or comparable securities trading market, or
(b) if trading ceases to occur on any such market, any Business Day.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, and the Warrants.

 

“Transfer Agent” means Wells Fargo or any successor transfer agent for the
Company.

 

“Voting Period” has the meaning set forth in Section 4.7.

 

“Voting Stock” means shares of Common Stock and any other securities of the
Company having the ordinary power to vote in the election of members of the
Board.

 

“Warrants” has the meaning set forth in the Background.

 

“Warrant Shares” means the shares of Common Stock to be issued upon exercise of
the Warrants (as adjusted by any stock split, dividend or other distribution,
recapitalization or similar event).

 

“13D Group” means any group of Persons that would be required under
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, to file a statement on Schedule 13D or Schedule 13G with the SEC as
a “person” within the meaning of Section 13(d)(3) of the Exchange Act if such
group beneficially owned Voting Stock representing more than 5% of any class of
Voting Stock then outstanding.

 

ARTICLE II
PURCHASE AND SALE

 

2.1         Purchase and Sale of the Shares and Warrants. Subject to the terms
and conditions of this Agreement, the Investor hereby agrees to purchase, and
the Company hereby agrees to sell and issue to the Investor, the Shares and
Warrants as set forth opposite the Investor’s name on Exhibit A for the
aggregate purchase price (the “Purchase Price”) set forth opposite the
Investor’s name on Exhibit A.

 

2.2         Closing.

 

(a)          At the Closing, the Company shall deliver to the Investor (i) the
Shares and Warrants, registered in the name of the Investor as indicated on
Exhibit A and (ii) a certificate, in the form set forth on Exhibit C, executed
by the secretary of the Company and dated as of the Closing Date, as to the
Certificate of Incorporation, by-laws, foreign qualification, incumbency of the
Company’s officers and good standing of the Company and the resolutions adopted
by the Company’s Board of Directors (the “Board”) authorizing the transactions
contemplated by the Transaction Documents.

 

 -5- 

 

 

(b)          At the Closing, the Investor shall deliver to the Company the
Purchase Price to the Company by wire transfer of immediately available funds to
an account specified by the Company in writing.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. Except as disclosed
in the SEC Reports filed since March 27, 2014 (but excluding all disclosures
contained in the exhibits to such SEC Reports and the schedules to such
exhibits, excluding the “Risk Factors” section contained in such SEC Reports,
and excluding forward-looking statements identifying risks and uncertainties
that are not historical facts contained in such SEC Reports) or the Disclosure
Letter delivered by the Company to the Investor concurrently with the execution
hereof (the “Disclosure Letter”), the Company hereby represents and warrants to
the Investor as follows:

 

(a)          Subsidiaries. The Company has no Subsidiaries other than those
listed on Section 3.1(a) of the Disclosure Letter. Except as disclosed in
Section 3.1(a) of the Disclosure Letter, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any Lien and all the issued and outstanding shares
of capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights.

 

(b)          Organization and Qualification. Each of the Company and its
Subsidiaries is an entity duly organized, validly existing and in good standing
under the Applicable Laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite legal authority to own or lease
and use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation or by-laws
or other organizational or charter documents. Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, has not had and would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further consent or
action is required by the Company, its officers, the Board or its stockholders.
The issuance of the Shares, the Warrants and the Warrant Shares do not require
the approval of the stockholders of the Company. Each of the Transaction
Documents has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other Applicable Laws of general
application relating to or affecting the enforcement of creditors rights
generally; and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

 -6- 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, by-laws or other organizational or charter
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected; or (iii) result in a
violation of any Applicable Law, except, in the case of clause (ii) or (iii), to
the extent that such conflict or violation has not had and would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give notice to, or make
any filing or registration with, any court or other federal, state, local or
other governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents or the
consummation of the transactions contemplated hereby and thereby, other than (i)
the filings required to comply with the Company’s registration obligations
hereunder, (ii) the application(s) to The Nasdaq Stock Market for the listing of
the shares of Common Stock purchased pursuant to this Agreement and the Warrant
Shares for trading thereon in the time and manner required thereby, and (iii)
filings required under applicable U.S. federal and state securities laws.

 

(f)          The Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens and
will not be subject to preemptive rights, rights of first refusal, or similar
rights of stockholders. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement and upon exercise of the Warrants.

 

 -7- 

 

 

(g)          Capitalization. As of August 9, 2016, the aggregate number of
shares and type of all authorized, issued and outstanding classes of capital
stock, options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) consists of (i) 50,000,000 authorized shares of Common Stock, with
17,043,703 shares of Common Stock outstanding; (ii) 10,000,000 shares of
Preferred Stock, none of which are outstanding; (iii) 24,785,395 shares of
Common Stock, on a diluted basis, reserved for issuance upon the exercise of
outstanding warrants; and (iv) 4,037,888 shares of Common Stock, reserved for
issuance upon the exercise of outstanding employee stock options and/or
restricted stock units. Since August 9, 2016, the Company has not issued or
granted, as applicable, any capital stock, options or other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company). All outstanding shares
of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws and regulations. Except as disclosed in this Section 3.1(g) or in Section
3.1(g) of the Disclosure Letter, the Company does not have outstanding any other
options, warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or entered into any agreement giving any Person
any right to subscribe for or acquire, any shares of Preferred Stock or Common
Stock, or securities or rights convertible or exchangeable into shares of
Preferred Stock or Common Stock. There are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investor) and will not result in
a right of any holder of securities to adjust the exercise, conversion, exchange
or reset price under such securities. To the knowledge of the Company, based
solely on an examination of Schedules 13D and Schedules 13G on file with the
SEC, except pursuant to this Agreement, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act)
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of five percent (5%) of the
outstanding Common Stock.

 

(h)          SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange Act
since March 27, 2014, including pursuant to Sections 13(a) or 15(d) of the
Exchange Act, or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. Such
reports required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) of the Exchange Act,
together with any materials filed or furnished by the Company under the
Securities Act and the Exchange Act, whether or not any such reports were
required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Disclosure Letter, the “Disclosure
Materials”. As of their respective dates, the SEC Reports filed by the Company
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject that are required to be filed with the SEC or identified
on the SEC Reports are included as part of or identified in the SEC Reports. The
Company is eligible to use Form S-3 to register the resale of the Registrable
Securities. The Company has not received any comments from the SEC or the staff
of the SEC Division of Corporation Finance on the Company’s SEC Reports (or any
Company filings with the SEC during the years ended December 31, 2014 and 2015)
that remain unresolved.

 

 -8- 

 

 

(i)          No Change. Except as otherwise disclosed in the SEC Reports, since
March 27, 2014, (A) there has been no event, occurrence or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect, (B) the Company has not incurred any liabilities
(contingent or otherwise) other than those arising from operations in the
ordinary course of business consistent with past practice, and (C) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders, or purchased, redeemed, or made any agreements to purchase
or redeem any shares of its capital stock other than pursuant to the Company’s
stock repurchase plan described in the SEC Reports. The Company has not taken
any steps to seek protection pursuant to any bankruptcy law nor does the Company
believe that its creditors intend to initiate involuntary bankruptcy Proceedings
or have any actual knowledge of any fact which would reasonably lead a creditor
to do so. The Company is not Insolvent (as hereinafter defined) as of the date
hereof, and will not be Insolvent after giving effect to the transactions
contemplated hereby to occur at the applicable Closing. For purposes of this
Section 3.1(i), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
indebtedness, (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured or (iii) the Company has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

 

(j)          Litigation. Except as disclosed in Section 3.1(j) of the Disclosure
Letter or the SEC Reports, there is no Proceeding pending or, to the knowledge
of the Company, threatened against the Company or any Subsidiary or any of its
properties that has or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Neither the Company, nor, to the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any Proceeding involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation involving the Company or, to the knowledge of
the Company, any current or former director or officer of the Company. Except as
disclosed in the Disclosure Letter, neither the Company nor any Subsidiary is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. There is no Proceeding by the Company or any Subsidiary
currently pending or which the Company or any Subsidiary intends to initiate
that would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Since March 27, 2014, (i) the Common Stock has been
designated for quotation on The Nasdaq Stock Market, (ii) trading in the Common
Stock has not been suspended by the SEC or The Nasdaq Stock Market and (iii) the
Company has received no communication, written or oral, from the SEC or The
Nasdaq Stock Market regarding the suspension or delisting of the Common Stock.

 

 -9- 

 

 

(k)          Key Employees. There are no currently effective employment
contracts, offer letters containing economic terms, consulting agreements,
deferred compensation arrangements, bonus plans, incentive plans, profit sharing
plans, retirement agreements or other employee compensation plans or agreements
(“Company Plans”) containing terms and conditions that would result in the
material payment to any employee or former employee of the Company or any of its
Subsidiaries of any material money or other property or the acceleration,
vesting or provision of any other material rights or benefits to any employee or
former employee of the Company or any of its Subsidiaries by virtue of the
issuance of the Securities pursuant to this Agreement (either alone or upon the
occurrence of any other event).

 

(l)          Registration Rights and Voting Rights. Except as required pursuant
to Article VI of this Agreement, the Company is presently not under any
obligation, and has not granted any rights, to register any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued that have not expired or been satisfied. To the knowledge of the Company,
no stockholder of the Company has entered into any agreement with respect to the
voting of equity securities of the Company.

 

(m)         Compliance with Laws; Permits. Neither the Company nor any of its
Subsidiaries is, or since March 27, 2014 has been, in violation of any
Applicable Law in respect of the conduct of its business or the ownership of its
properties, which violation has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports (“Material
Permits”), except where the failure to possess such permits has not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any Subsidiary has received
any notice of Proceedings relating to the revocation or modification of any
Material Permit, the revocation or modification of which has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(n)          Offering Valid. Assuming the accuracy of the representations and
warranties of the Investor contained in Section 3.2 hereof, the offer, sale and
issuance of the Common Stock, the Warrants, and the Warrant Shares will be
exempt from the registration requirements of the Securities Act, and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

 

(o)          Private Placement. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. Neither the Company nor any
of its Affiliates nor, any Person acting on the Company’s behalf has, directly
or indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale by the
Company of the Securities as contemplated hereby or (ii) cause the offering of
the Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any Applicable Law or stockholder
approval provisions, including, without limitation, under the rules and
regulations of The Nasdaq Stock Market in a manner which would require any
stockholder approval.

 

 -10- 

 

 

(p)          Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) required to be paid in connection with the sale
and transfer of the shares of Common Stock to be sold to the Investor hereunder
will be, or will have been, fully paid or provided for by the Company, and all
Applicable Laws imposing such taxes will be or will have been complied with
fully.

 

(q)          Placement Agent’s Fees. The Company has not employed any broker,
investment banker, finder or other Person in a similar capacity and has not
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker, investment banker, finder or other
Person in a similar capacity has acted, directly or indirectly, for the Company
or any of its Subsidiaries, in connection with this Agreement or the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for fees arising out of the issuance of the Securities
pursuant to this Agreement and the Transaction Documents.

 

(r)          Application of Takeover Protections. Except as described in
Section 3.1(r) of the Disclosure Letter, there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the Applicable Laws of its state of incorporation or otherwise,
that is or could become applicable to the Investor as a result of the Investor
and the Company fulfilling their obligations or exercising their rights under
the Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities (including the issuance of the Warrant
Shares) and the Investor’s ownership of the Securities.

 

3.2          Representations, Warranties and Covenants of the Investor. The
Investor hereby represents and warrants to the Company as follows:

 

(a)          Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the Applicable Laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The purchase by the Investor of the Securities hereunder
has been duly authorized by all necessary corporate, partnership or other action
on the part of the Investor. This Agreement has been duly executed and delivered
by the Investor and constitutes the valid and binding obligation of the
Investor, enforceable against it in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other
Applicable Laws of general application relating to or affecting the enforcement
of creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies. The Investor
is not required to obtain any consent, waiver, authorization or order of, give
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Investor of the Transaction
Documents or the consummation of the transactions contemplated hereby and
thereby, other than filings required under applicable U.S. federal and state
securities laws.

 

 -11- 

 

 

(b)          No Public Sale or Distribution. The Investor is (i) acquiring the
Common Stock and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, the Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act.

 

(c)          Investor Status. At the time the Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act.

 

(d)          Experience of the Investor. The Investor, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Investor understands that it must bear
the economic risk of this investment in the Securities, and is able to bear such
risk and is able to afford a complete loss of such investment.

 

(e)          Access to Information. The Investor acknowledges that it has had
access to the Disclosure Materials and information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment. No information, inquiry, or investigation conducted by
or on behalf of the Investor or its representatives or counsel shall modify,
amend or affect the Investor’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.

 

(f)          Restricted Securities. The Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. The Investor has been advised or is aware that
it may be deemed to be an “affiliate” of the Company within the meaning of the
Securities Act following the execution of this Agreement.

 

 -12- 

 

 

(g)          Placement Agent’s Fees. The Investor has not employed any broker,
investment banker, finder or other Person in a similar capacity or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker, investment banker, finder or other Person in a
similar capacity has acted, directly or indirectly, for the Company or any of
its Subsidiaries, in connection with this Agreement or the transactions
contemplated hereby. The Investor shall pay, and hold the Company harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for any such fees described in the preceding sentence
arising out of the purchase of the Securities pursuant to this Agreement.

 

(h)          Litigation. There is no Proceeding pending or, to the Investor’s
knowledge, threatened against the Investor or any subsidiary or any of its
properties which in any manner challenge or seek to prevent, enjoin, alter or
materially delay the transactions contemplated by this Agreement.

 

(i)          No Ownership of Company Securities. Except as set in disclosure
provided to the Company, as of the date of this Agreement, neither the Investor,
nor any Investor Controlled Entity, Affiliate of the Investor (other than any
officer or director of the Investor) or any 13D Group of which the Investor or
any of its Affiliates is a member, beneficially owns any shares of Common Stock,
or any other equity securities of the Company, or any options, warrants or other
rights to acquire equity securities of the Company or any other securities
convertible into equity securities of the Company. Except as set in disclosure
provided to the Company, since March 27, 2014, neither the Investor, nor any
Investor Controlled Entity, Affiliate of the Investor (other than any officer or
director of the Investor) or any 13D Group of which the Investor or any of its
Affiliates is a member, has purchased, sold, transferred, made any short sale
of, granted any option for the purchase of, or entered into any hedging or
similar transaction with the same economic effect as a sale of, any equity
securities or any options, warrants or other rights to acquire equity securities
of the Company.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          The Investor covenants that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, to the Company or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Securities other than pursuant to an effective registration
statement or to the Company, the Company may require the transferor to provide
to the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act. Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its Transfer Agent, without any
such legal opinion, except to the extent that the Transfer Agent requests such
legal opinion, any transfer of Securities by the Investor to an Affiliate of the
Investor (including an individual retirement account related thereto), provided
that (i) the transferee certifies to the Company that it is an “accredited
investor,” as defined in Rule 501(a) under the Securities Act and (ii) the
transferee agrees in writing to be subject to the terms and conditions of this
Agreement.

 

 -13- 

 

 

(b)          The Investor agrees to the imprinting, so long as is required by
this Section 4.1(b), of the following legends on any certificate evidencing any
of the Securities:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

THESE SECURITIES ARE SUBJECT TO TRANSFER RESTRICTIONS AS SET FORTH IN A CERTAIN
SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF
THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER.

 

Certificates evidencing Securities shall not be required to contain the legends
set forth above (i) following any sale of such Securities pursuant to a
Registration Statement covering the resale of the Securities is effective under
the Securities Act; (ii) following any sale of such Securities pursuant to Rule
144 if the holder provides the Company with a legal opinion reasonably
acceptable to the Company to the effect that the Securities have been sold under
Rule 144; (iii) if the Securities are eligible for sale under Rule 144(b)(1); or
(iv) if the holder provides the Company with a legal opinion reasonably
acceptable to the Company to the effect that the legend is not required under
applicable requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.1(b)
unless required by Applicable Law. Notwithstanding anything to the contrary in
any of the Transaction Documents, the Securities may be pledged in connection
with a bona fide margin account or other loan or financing arrangement secured
by the Securities and such pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and in connection with
a pledge of Securities, the question shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to any provision of this Agreement or any other Transaction Document.

 

 -14- 

 

 

(c)          Notwithstanding the foregoing provisions of this Section 4.1,
during the Voting Period, Investor agrees that it shall not sell, transfer or
dispose of, directly or indirectly, any Securities, other than pursuant to an
effective registration statement, pursuant to Rule 144, or to the Company,
unless the transferee agrees in writing to be bound by and subject to the terms
and conditions of this Agreement.

 

4.2         Furnishing of Information. During the time a Registration Statement
is required to be effective, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. Upon the request of the Investor, the Company shall deliver to
the Investor a written certification of a duly authorized officer as to whether
it has complied with the preceding sentence. As long as the Investor owns
Securities, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Investor and make publicly
available in accordance with Rule 144(c) such information as is required for the
Investor to sell the Securities under Rule 144. The Company further covenants
that it will take such further action as the Investor may reasonably request,
all to the extent necessary from time to time to enable such Person to sell such
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

 

4.3         Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investor or that would be integrated with the offer or sale of the Securities
such that approval of the stockholders of the Company would be required pursuant
to the rules and regulations of The Nasdaq Stock Market or a comparable
securities trading market.

 

4.4         Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations to issue Warrant Shares under the Transaction Documents. In the
event that at any time the then authorized shares of Common Stock are
insufficient for the Company to satisfy its obligations to issue such Warrant
Shares under the Transaction Documents, the Company shall promptly take such
actions as may be required to increase the number of authorized shares.

 

4.5         Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing of the Common Stock on The Nasdaq Stock Market
or a comparable securities trading market, and promptly following the Closing
(but not later than the 30 day anniversary of the Closing) to list the Shares
and Warrant Shares on The Nasdaq Stock Market. The Company further agrees, if
the Company applies to have the Common Stock traded on any other securities
trading market, it will include in such application the Shares and the Warrant
Shares, and will take such other action as is necessary or desirable in the
reasonable opinion of the Investor to cause the Shares and Warrant Shares to be
listed on such other securities trading market as promptly as possible. The
Company will take all action reasonably necessary to continue the listing and
trading of its Common Stock on The Nasdaq Stock Market or comparable securities
trading market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the by-laws or rules of such
market.

 

 -15- 

 

 

4.6         Anti-Takeover Provisions. If any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the Applicable Laws of its state of incorporation or otherwise, that is or
would reasonably be expected to become applicable to the Investor as a result of
the Investor and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and/or Investor’s exercise of
Warrants and the Investor’s ownership of the Securities, shall become applicable
to the transactions contemplated by the Transaction Documents, the Company and
the Board shall use best efforts to grant such approvals and take such actions
as are necessary so that the transactions contemplated by the Transaction
Documents may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to minimize the effects of any such
statute or regulation on the transactions contemplated hereby.

 

4.7         Voting. During the period commencing upon the date hereof and ending
five (5) years from and after the Closing (the “Voting Period”), each of the
Investor, any Investor Controlled Entity, any Affiliate of the Investor (other
than any officer or director of the Investor) and any 13D Group of which the
Investor or any of its Affiliates is a member shall vote all Common Stock of the
Company they hold in each vote of the Company’s stockholders in the manner
recommended by the Board; provided that this Section 4.7 shall not apply to
proposals seeking approvals of the Company’s stockholders with respect to
amendments to the Company’s Certificate of Incorporation or by-laws that
directly conflict with the rights of the Investor under this Agreement, or that
directly affect the Investor by naming the Investor specifically in such
amendment, (ii) if the Company has materially breached any of its
representations or warranties hereunder, or (iii) if the Company has breached
any of its covenants hereunder without curing such breach within ten days after
notice thereof. With respect to votes of the Company’s stockholders relating to
the election of members of the Board, each of the Investor, any Investor
Controlled Entity and any 13D Group of which the Investor or any of its
Affiliates is a member shall vote all Common Stock of the Company they hold in
favor of individuals recommended by the Board for election to the Board,
provided that the provisions of this sentence shall not apply in the event of
any fraud or malfeasance by, or any material change in, the senior executive
management of the Company. During the Voting Period, the Investor agrees to take
such actions as may be reasonably necessary to ensure that any Common Stock held
by the Investor, any Investor Controlled Entity, any Affiliate of the Investor
(other than any officer or director of the Investor) and any 13D Group of which
the Investor or any of its Affiliates is a member are present for any vote of
the Company’s stockholders for purposes of establishing a quorum with respect to
such vote.

 

4.8         Standstill; Required Sales.

 

(a)          The Investor agrees that during the Voting Period, neither the
Investor, nor any Investor Controlled Entity, Affiliate of the Investor (other
than any officer or director of the Investor) or any 13D Group of which the
Investor or any of its Affiliates is a member shall directly or indirectly:

 

(i)          otherwise act, alone or in concert with others, to seek to control
the management, Board or policies of the Company;

 

 -16- 

 

 

(ii)         enter into any joint venture, securities lending or option
agreement, put or call, guarantee of loans, guarantee of profits or division of
losses or profits, contract, arrangement or understanding with any Person with
respect to any securities of the Company or any Subsidiary of the Company;

 

(iii)        acquire additional shares of Voting Stock without the consent of
the Board, except for the Warrant Shares;

 

(iv)        solicit or participate in the solicitation of proxies with respect
to any Voting Stock, or seek to advise or influence any person with respect to
the voting of any Voting Stock (other than as otherwise provided or contemplated
by this Agreement);

 

(v)         deposit any Voting Stock in a voting trust or, except as otherwise
provided or contemplated herein, subject any Voting Stock to any arrangement or
agreement with any third party with respect to the voting of such Voting Stock;

 

(vi)        join a 13D Group (other than a group comprising solely of the
Investor and its Affiliates) for the purpose of acquiring, holding, voting or
disposing of Voting Stock or Non-Voting Convertible Securities;

 

(viii)      take any action which might require the Company to make a public
announcement regarding the possibility of a business combination or merger
involving the Company or any of its subsidiaries or divisions;

 

(ix)         disclose any intention, plan or arrangement inconsistent with the
foregoing;

 

(x)          advise, assist or encourage any other Persons in connection with
any of the foregoing; or

 

(xi)         request that the Company (or its respective directors, officers,
affiliates, employees or agents), directly or indirectly, amend or waive any
provision of this Section 4.8(a) in a manner that may require public disclosure
of such a request.

 

Notwithstanding anything to the contrary in this Agreement, (i) the prohibitions
in this Article IV shall not affect the Investor’s ability to hold the Shares,
the Warrants and the Warrant Shares and (ii) in the event that it shall be
publicly announced or disclosed that the Company has entered into an agreement
to effect a Change of Control of the Company, that the Company has received an
unsolicited offer (determined to be bona fide by the Board in good faith) for a
majority of the outstanding shares of capital stock of the Company or for the
sale of the Company or substantially all of its assets at any time, the Investor
shall be released from compliance with the terms of this Section 4.8(a) for the
pendency of such transaction, offer or process.

 

(b)         Intentionally omitted

 

 -17- 

 

 

4.9         Lock-Up. From and after the Closing, the Investor hereby agrees not
to (i) sell, transfer or otherwise dispose of, directly or indirectly, any
Shares or Warrant Shares or (ii) enter into any swap or other arrangement that
transfers to another Person any of the economic consequences of ownership of
Shares or Warrant Shares, until the six month anniversary of the closing, except
to the Company, in response to a Change of Control (or agreement related to a
Change of Control), or a tender or exchange offer for the Common Stock (other
than a tender or exchange offer by the Investor, any Investor Controlled Entity,
any Affiliate of the Investor or any 13D Group of which the Investor or any of
its Affiliates is a member) or as part of a transaction in which all outstanding
shares of Common Stock of the Company are converted into or exchanged for other
consideration and is approved by the stockholders of the Company. This Section
4.9 shall not, with respect to Securities, apply to (a) bona fide gifts, whether
to charitable organizations or otherwise, provided the recipient thereof agrees
in writing to be bound by the terms of this Section 4.9, (b) dispositions to any
individual retirement account, foundation, trust, partnership, or limited
liability company, as the case may be, for the direct or indirect benefit of the
Investor and/or the immediate family of the Investor or any Investor Related
Entity, provided that such transferee agrees in writing to be bound by the terms
of this Section 4.9, (c) transfers as required by law, (d) dispositions by a
corporation, partnership or limited liability company to a shareholder, partner
or member thereof, provided such shareholder, partner or member agrees in
writing to be bound by the terms of this Section 4.9, or (e) any obligations
regarding the Securities under any existing pledge, margin account or similar
agreement, including, but not limited to, sales and transfers of such
Undersigned Shares.

 

4.10       Press Releases. No later than the Trading Day immediately following
the execution of this Agreement, the Company will issue a press release
disclosing the transactions contemplated by the Agreement, and the Company shall
file a Form 8-K relating to the Transaction Documents. The Company and the
Investor shall consult with each other in issuing any subsequent press releases
with respect to the transactions contemplated hereby, and the Company and the
Investor shall not issue any such subsequent press release or otherwise make any
such public statement without the prior consent of the other party, which
consent shall not be unreasonably withheld, conditioned or delayed, except if
such disclosure is required by Applicable Law, in which case the disclosing
party shall if possible promptly provide the other party with prior notice of
such public statement or communication.

 

4.11       Antitrust Filings. If the exercise of the Warrants requires any
antitrust filings under Applicable Law, then the Investor and the Company agree
to make any such required filings and to cooperate with each other in making any
such filings.

 

ARTICLE V
CONDITIONS PRECEDENT

 

5.1         Conditions Precedent to the Obligations of the Investor. The
obligation of the Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by the Investor, at the Closing, of each of the
following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (other than those representations and warranties that are qualified by
materiality or Material Adverse Effect qualifiers, which shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such date.

 

 -18- 

 

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Stockholder Approval Required. No approval on the part of the
stockholders of the Company shall be required in connection with the execution
and delivery by the Company of this Agreement and the other Transaction
Documents and the consummation of the transactions to be performed by the
Company contemplated by the Transaction Documents.

 

(d)          Regulatory Approvals. All material approvals, authorizations and
consents of any governmental entity or Person required to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
(including any such approvals, authorizations and consents under applicable
foreign antitrust laws) shall have been obtained and remain in full force and
effect, and all statutory waiting periods relating to such approvals,
authorizations and consents shall have expired or been terminated.

 

(e)          Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement and the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities.

 

(f)          No Litigation. No litigation, order, writ, injunction, judgment,
decree or other claim shall be pending or, to the knowledge of the Investor,
threatened that questions the validity of this Agreement or the other
Transaction Documents or the right of the Company or the Investor to enter into
such agreements or to consummate the transactions contemplated hereby and
thereby.

 

(g)          No Violation. No statute, rule, regulation, order, or
interpretation shall have been enacted, entered or deemed applicable by any
domestic or foreign government or governmental or administrative agency or court
which would make the transactions contemplated by the Agreement or the other
Transaction Documents illegal.

 

5.2         Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at the Closing, of each of the
following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date.

 

(b)          Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the other Transaction Documents to be performed,
satisfied or complied with by the Investor at or prior to the Closing.

 

 -19- 

 

 

(c)          Regulatory Approvals. All material approvals, authorizations and
consents of any governmental entity or Person required to consummate the
transactions contemplated by this Agreement and the other Transaction Documents
(including any such approvals, authorizations and consents under applicable
foreign antitrust laws) shall have been obtained and remain in full force and
effect, and all statutory waiting periods relating to such approvals,
authorizations and consents shall have expired or been terminated.

 

(d)          Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required to be obtained prior to
the Closing under applicable state securities laws shall have been obtained for
the lawful execution, delivery and performance of this Agreement and the other
Transaction Documents, including, without limitation, the offer and sale of the
Securities.

 

(e)          No Litigation. No litigation, order, writ, injunction, judgment,
decree or other claim shall be pending or, to the knowledge of the Company,
threatened that questions the validity of this Agreement or the other
Transaction Documents or the right of the Company or the Investor to enter into
such agreements or to consummate the transactions contemplated hereby and
thereby.

 

(f)          No Violation. No statute, rule, regulation, order, or
interpretation shall have been enacted, entered or deemed applicable by any
domestic or foreign government or governmental or administrative agency or court
which would make the transactions contemplated by this Agreement or the other
Transaction Documents illegal.

 

ARTICLE VI
REGISTRATION RIGHTS

 

6.1          Registration Statement.

 

(a)          Until such time as the date that all Registrable Securities covered
by such Registration Statement have been sold or can be sold publicly under Rule
144 without volume limitation, upon written request by the Investor, the Company
shall, as soon as reasonably practicable following Investor’s request, prepare
and file with the SEC a Registration Statement covering the resale of such
portion of the Registrable Securities requested by the Investor for an offering
to be made on a continuous basis pursuant to Rule 415. Each Registration
Statement shall be on Form S-3 or any successor form thereto (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3 or any successor form thereto, in which case such registration shall
be on another appropriate form in accordance with the Securities Act and the
Exchange Act). The Company shall not be obligated to file and have declared
effective more than three (3) Registration Statements per year pursuant to this
Article VI and each registration hereunder shall include Registrable Securities
consisting of not less than 200,000 shares of Common Stock (as adjusted by any
stock split, dividend or other distribution, recapitalization or similar event).

 

(b)          The Company shall use its best efforts to cause each Registration
Statement to be declared effective by the SEC as promptly as practical after the
filing thereof (but in no event sooner than six months after the Closing Date of
this Agreement), and, subject to Section 6.1(e), shall use its best efforts to
keep each Registration Statement continuously effective under the Securities Act
for all Registrable Securities for a period up to the earlier of seventy five
(75) days or until the date that all Registrable Securities covered by such
Registration Statement have been sold or can be sold publicly under Rule 144 on
a single day (the “Effectiveness Period”).

 

 -20- 

 

 

(c)          The Company shall notify the Investor in writing promptly (and in
any event within two (2) Trading Days) after receiving notification from the SEC
that a Registration Statement has been declared effective.

 

(d)          The Company may require the Investor to provide such information
regarding the Investor as may be required under the Securities Act to effect the
registration contemplated hereunder.

 

(e)          If at any time after a Registration Statement has become effective,
the Company is engaged in any plan, proposal or agreement with respect to any
financing, acquisition, recapitalization, reorganization or other material
transaction or development the public disclosure of which would be detrimental
to the Company, then the Company may direct that such request be delayed or that
use of the Prospectus contained in such Registration Statement be suspended, as
applicable, for a period of up to 45 days. The Company will notify the Investor
of the delay or suspension. In the case of notice suspending an effective
Registration Statement, the Investor will immediately discontinue any sales of
Registrable Securities pursuant to such Registration Statement until the
Investor has received copies of a supplemented or amended Prospectus or until
the Investor is advised in writing by the Company that the then-current
Prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
Prospectus. The Company may exercise the rights provided by this Section 6.1(e)
for an aggregate of 90 days within any 365-day period.

 

(f)         The Company will use its best efforts to cooperate with the Investor
in the disposition of the Registrable Securities covered by a Registration
Statement.

 

6.2         Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)          (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep each Registration
Statement continuously effective, as to the applicable Registrable Securities
for the Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities during the Effectiveness Period; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably practical, to any comments received from
the SEC with respect to each Registration Statement or any amendment thereto;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act applicable to the Company with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investor thereof set forth in a Registration Statement as so
amended or in such Prospectus as so supplemented.

 

 -21- 

 

 

(b)          Notify the Investor as promptly as reasonably practical, and
confirm such notice in writing no later than two (2) Trading Days thereafter, of
any of the following events: (i) any Registration Statement or any
post-effective amendment is declared effective; (ii) the Company becomes aware
that the SEC has issued any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iii) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (iv) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(c)          Use its best efforts to avoid the issuance of or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

 

(d)          If requested by the Investor, promptly provide the Investor,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by the Investor (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.

 

(e)          Promptly deliver to the Investor, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as the Investor may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investor in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

 

(f)          Prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the Investor in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
the Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

 

 -22- 

 

 

(g)          Upon sale of such Registrable Securities pursuant to an effective
Registration Statement, cooperate with the Investor to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee, which certificates shall be free, to the extent
permitted by this Agreement and under Applicable Law, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any the Investor may reasonably request.

 

(h)          Promptly upon the occurrence of any event described in
Section 6.2(b)(iv), prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither such Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(i)          Comply with all rules and regulations of the SEC applicable to the
Company in connection with the registration of the Securities.

 

(j)          The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the holders are required to make
available a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.

 

6.3           Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement,
but excluding underwriting discounts and commissions of the Investor, including
without limitation (a) all registration and filing fees and expenses, including
without limitation those related to filings with the SEC, The Nasdaq Stock
Market or comparable securities trading market and in connection with applicable
state securities or Blue Sky laws, (b) printing expenses (including without
limitation expenses of printing certificates for Registrable Securities), (c)
messenger, telephone and delivery expenses incurred by the Company, (d) fees and
disbursements of counsel for the Company, (e) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, (f) reasonable fees and expenses of
one special counsel for the Investor (not to exceed $25,000 per registration or
$100,000 in the aggregate for all registrations pursuant to this Agreement); and
(g) all listing fees to be paid by the Company to The Nasdaq Stock Market or
comparable securities trading market.

 

 -23- 

 

 

6.4          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless the Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls the Investor (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, agents and employees of each such controlling Person, to the
fullest extent permitted by Applicable Law, from and against all Losses arising
out of or relating to any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, provided, however, that the Company shall not be liable in
any such case to the extent that such Losses arise out of, or are based upon, an
untrue statement or omission or alleged untrue statement or omission made in
such Registration Statement in reliance upon and in conformity with information
that relates solely to the Investor or the Investor’s proposed method of
distribution of Registrable Securities and was provided by the Investor in
writing for use in such Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto.

 

(b)          Indemnification by the Investor. The Investor shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
the Company, its officers, directors, partners, members, agents and employees of
each of them, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by Applicable Law, from and
against all Losses arising out of any untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of Company
prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, in each case, on the effective date thereof, but only to
the extent that such untrue statement or omission is based solely upon
information regarding the Investor furnished to the Company by the Investor in
writing expressly for use therein, or to the extent that such information solely
relates to the Investor or the Investor’s proposed method of distribution of
Registrable Securities and was provided by the Investor for use in such
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. In no event shall the liability of the Investor
under this Article VI be greater in amount than the dollar amount of the net
proceeds received by the Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

 -24- 

 

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
materially and adversely prejudiced the Indemnifying Party. An Indemnified Party
shall have the right to employ separate counsel in any such Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless: (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party or that additional or
different defenses may be available to the Indemnified Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of separate counsel shall be at the expense of
the Indemnifying Party), it being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
unless such consent is unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 6.4(c)) shall be paid to the Indemnified Party,
as incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided that
the Indemnifying Party shall reimburse all such fees and expenses to the extent
it is finally judicially determined that such Indemnified Party is not entitled
to indemnification hereunder).

 

(d)          Contribution. If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6.4(d) was
available to such party in accordance with its terms. The parties hereto agree
that it would not be just and equitable if contribution pursuant to this
Section 6.4(d) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding paragraph. Notwithstanding the provisions of
this Section 6.4(d), the Investor shall not be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by the Investor from the sale of the Registrable Securities subject to
the Proceeding exceeds the amount of any damages that the Investor has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

 -25- 

 

 

6.5         Dispositions. The Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. The Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(b)(ii), (iii) or (iv), the Investor will use best
efforts to discontinue disposition of Registrable Securities under a
Registration Statement until the Investor is advised in writing by the Company
that the use of the Prospectus, or amended Prospectus, as applicable, may be
used. The Investor acknowledges and agrees that the provisions of Section 4.9 of
this Agreement shall apply with respect to any proposed disposition pursuant to
a Registration Statement filed pursuant to this Article VI. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.

 

6.6         “Market Stand-Off” Agreement. For so long as the Investor and/or any
Investor Controlled Entity, Affiliate of the Investor or any 13D Group of which
the Investor or any of its Affiliates is a member collectively owns at least 5%
of the voting power of the Company, the Investor agrees that neither the
Investor, nor any Investor Controlled Entity, Affiliate of the Investor or any
13D Group of which the Investor or any of its Affiliates is a member shall, to
the extent requested by the Company or an underwriter of securities of the
Company, sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Person for a period specified by the representative of the
underwriters of Common Stock (or other securities) of the Company not to exceed
ninety (90) days following the effective date of any registration statement of
the Company filed under the Securities Act other than a Registration Statement
filed pursuant to Section 6.1; provided that all officers and directors of the
Company enter into similar agreements. The obligations described in this
Section 6.6 shall not apply to a registration relating solely to employee
benefit plans on Form S-8 or similar forms that may be promulgated in the
future, or a registration relating solely to a Commission Rule 145 transaction
on Form S-4 or similar forms that may be promulgated in the future. The Investor
further agrees to execute (and cause any Investor Controlled Entity, Affiliate
of the Investor or any 13D Group of which the Investor or any of its Affiliates
is a member to execute) such agreements as may be reasonably requested by the
underwriters in connection with such registration that are consistent with this
Section 6.6 or that are necessary to give further effect thereto. The Investor
agrees that the Company may instruct its transfer agent to place stop-transfer
notations in its records to enforce the provisions of this Section 6.6.

 

 -26- 

 

 

6.7          Assignment of Registration Rights. The registration rights under
this Article VI of this Agreement with respect to applicable shares transferred
by Investor pursuant to this agreement shall be automatically transferred to any
transferee of all or any portion of Investor’s Registrable Securities,, to the
extent of such shares transferred, if (a) Investor agrees in writing with the
transferee or assignee to assign such rights and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment; (b) the
Company is furnished with written notice of (i) the name and address of such
transferee, and (ii) the securities with respect to which such registration
rights are being transferred; (c) following such transfer or assignment, the
further disposition of such securities by the transferee is restricted under
this Agreement, the Securities Act and applicable state securities laws; (d) at
or before the time the Company receives the written notice contemplated by
clause (b) of this sentence the transferee agrees in writing to be bound by all
of the provisions of this Agreement; and (e) such transfer shall have been made
in accordance with the applicable requirements of this Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

7.1          Termination. This Agreement may be terminated by the Company or the
Investor, by written notice to the other, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2          Fees and Expenses. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities.

 

7.3          Entire Agreement. The Transaction Documents and the non-disclosure
agreement dated August 4, 2016 between the Company and the Investor, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

7.4          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 7.4 prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 7.4 on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day following
the date of deposit with a nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given. The addresses, facsimile numbers for such notices and communications are
as follows:

 

 -27- 

 

 

Notices for the Company:

 

Energous Corporation, Inc.

3590 North First Street, Suite 210

San Jose, CA 95134

Attention: Brian Sereda

Telephone No.: [telephone]

 

With a copy to:

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Mark Leahy and Horace Nash

Telephone No.: [telephone]

Facsimile No.:  [fax]

 

Notices for the Investor:

 

Ascend Legend Fund, Ltd.

c/o Stone Coast Fund Services Ltd.

c/o Codan Trust Company (Cayman) Limited

Boundary Hall, 2nd Floor, Cricket Square

PO Box 2681

Grand Cayman KY1-1111

Telephone: [telephone]

Facsimile:  [fax]

 

With a copy to:

 

Ascend Capital Limited Partnership

c/o Ascend Capital, LLC

4 Orinda Way

Orinda, CA 94563

Attn: Benjamin Slavet, Chief Operating Officer and Chief Financial Officer

Telephone No.: [telephone]

Facsimile No.:  [fax]

 

7.5         Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

 -28- 

 

 

7.6         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

7.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. Notwithstanding the
foregoing, nothing in this Section 7.7 shall prevent any assignment of this
Agreement by the Company or the Investor that is deemed to occur in connection
with a Change of Control of the Company. The Investor may assign some or all of
its rights hereunder in connection with transfer of any of its Securities
without the consent of the Company, in which event such assignee shall be deemed
to be an Investor hereunder with respect to such assigned rights.

 

7.8         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section 6.4 directly against the parties with obligations thereunder.

 

7.9         Governing Law; Venue; Service of Process; Waiver of Jury Trial. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THAT BODY OF LAWS PERTAINING
TO CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT AND THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND INVESTOR HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.

 

 -29- 

 

 

7.10       Survival. The representations and warranties contained herein shall
survive the Closing. The agreements and covenants contained herein shall survive
the Closing in accordance with their respective terms.

 

7.11       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.

 

7.12       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall promptly issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, and the Investor will pay only those costs and
expenses that are customarily charged by or on behalf the Company or the
Transfer Agent to any stockholder of the Company in connection therewith. The
Company may require the execution by the holder thereof of a customary lost
certificate affidavit of that fact and a customary agreement to indemnify and
hold harmless the Company (and Transfer Agent, if applicable) for any losses in
connection therewith.

 

7.14       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by Applicable Law, including recovery of damages, the
Investor and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

 -30- 

 

 

7.15       Indemnification. In consideration of the Investor’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Investor and each other holder of the Securities (other than holders of
Securities purchased on any securities trading market), and all of the
Investor’s stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements, but
excluding any consequential, indirect or incidental damages (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any material misrepresentation or material breach of any
representation or warranty made by the Company in the Transaction Documents, (b)
any material breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents that remains uncured ten (10) days after
the Company receives notice thereof, or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. In no event shall
aggregate payments under this Section 7.15 exceed the Purchase Price. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 7.15 shall be the same as those set
forth in Section 6.4(c).

 

7.16       Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

 

[SIGNATURE PAGES TO FOLLOW]

 

 -31- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  COMPANY:       ENERGOUS CORPORATION, INC.       By: /s/ Stephen R. Rizzone    
  Name: Stephen R. Rizzone       Title: President and Chief Executive Officer

 

Signature Page to Securities Purchase Agreement

 

 

 

 

  INVESTOR:       ASCEND LEGEND MASTER FUND, LTD.       By: /s/ Malcolm P.
Fairbairn       Name: Malcolm P. Fairbairn       Title: Director

 

Signature Page to Securities Purchase Agreement

 

 

 

 

Exhibits:

 

ASecurities Purchased

 

BForm of Warrant

 

CForm of Secretary’s Certificate - Company

 

 

 

 

Exhibit A
SECURITIES PURCHASED

 

Investor  Common Stock   Warrants   Purchase Price  Ascend Legend Master Fund,
Ltd.   1,618,123    1,618,123   $20,000,000 

 

 

 

 

Exhibit B

FORM OF WARRANT

 

 

 

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES IN ACCORDANCE WITH THE PURCHASE AGREEMENT
(AS DEFINED BELOW).

 

ENERGOUS CORPORATION

 

WARRANT

 

Warrant No. [     ] Dated:  [               ]

 

Energous Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for value received, [          ], an exempted company formed under the
laws of the Cayman Islands, or its successors or assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [          ] shares of
common stock, $.00001 par value per share (the “Common Stock”), of the Company
(each such share, a “Warrant Share” and all such shares, the “Warrant Shares”)
at an exercise price initially equal to $23.00 per share (as adjusted from time
to time as provided in Section 8, the “Exercise Price”), at any time on or after
date which is six months and one day after the date hereof (the “Initial
Exercise Date”) and through and including the date that is five (5) years after
the date hereof (the “Expiration Date”), and subject to the following terms and
conditions. This Warrant (this “Warrant”) is issued pursuant to that certain
Securities Purchase Agreement, dated as of the date hereof, by and among the
Company and the Investor named therein (as amended from time to time, the
“Purchase Agreement”).

 

1.             Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

 

2.             Registration of Warrant. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the Holder of record hereof. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary. The Warrant Shares shall
be afforded the registration rights set forth in Article VI of the Purchase
Agreement.

 

 

 

 

3.            Exercise and Duration of Warrant.

 

(a)          This Warrant shall be exercisable by the Holder at any time and
from time to time on or after the Initial Exercise Date to and including the
Expiration Date. At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

 

(b)          The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
in a form specified in Section 3(c) hereof for the number of Warrant Shares as
to which this Warrant is being exercised, or, if applicable, an election to net
exercise this Warrant as provided in Section 3(d) hereof for the number Warrant
Shares to be acquired in connection with such exercise, and the date such items
are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall be required to
deliver the original Warrant in order to effect an exercise hereunder unless the
Holder shall deliver an affidavit of loss or such other documentation reasonably
requested by the Company in lieu of such original Warrant in connection with any
such exercise. Execution and delivery of the Exercise Notice in respect of less
than all the Warrant Shares issuable upon exercise of this Warrant shall have
the same effect as cancellation of the original Warrant and issuance of a new
warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new warrant, a “New Warrant”), evidencing the right to purchase the
remaining number of Warrant Shares.

 

(c)          Payment for the Warrant Shares upon exercise may be made by (i) a
check payable to the Company’s order, (ii) wire transfer of funds to the
Company, (iii) by net exercise as provided in Section 3(d) hereof, or (iv) any
combination of the foregoing.

 

(d)          Net Exercise Election. Holder may elect to convert all or any
portion of this Warrant, without the payment by Holder of any additional
consideration, by the surrender of this Warrant to the Company, with the
Exercise Notice, duly executed by Holder, into up to the number of shares of
Warrant Shares that is obtained under the following formula:

 

X = Y (A-B)
    A

 

where X =the number of shares of Warrant Shares to be issued to Holder pursuant
to a net exercise of this Warrant effected pursuant to this Section 3(d).

 

Y =the number of Warrant Shares as to which this Warrant is then being net
exercised.

 

A =the fair market value of one share of Warrant Shares, determined at the time
of such net exercise as set forth in the last paragraph of this Section 3(d).

 

B =the Exercise Price.

 

The Company will promptly respond in writing to an inquiry by Holder as to the
then current fair market value of one share of Warrant Stock.

 

 

 

 

For purposes of the above calculation, fair market value of one share of Warrant
Shares shall be determined by the Company’s Board of Directors in good faith;
provided, however, that if on the relevant exercise date for which such value
must be determined, a public market for the Company’s Common Stock exists, then
the fair market value per share of the Warrant Shares shall be (A) the average
of the closing bid and asked prices of the Common Stock quoted in the
Over-The-Counter Market Summary or (B) the last reported sale price of the
Common Stock or the closing price quoted on the exchange on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
The Wall Street Journal for the five (5) trading days prior to the date as of
which the value of the fair market value is to be determined.

 

4.            Delivery of Warrant Shares.

 

(a)          Upon exercise of this Warrant, the Company shall promptly issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise (i) free of restrictive legends
if sold under a registration statement covering the resale of the Warrant Shares
and naming the Holder as a selling stockholder, or (ii) if such shares are not
freely transferable without volume restrictions pursuant to Rule 144 under the
Securities Act, such certificate will bear the legends set forth in Section
4.1(b) of the Purchase Agreement. The Holder, or any Person so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date. The Company shall, upon
request of the Holder, use best efforts to deliver, or to cause its transfer
agent to deliver, Warrant Shares hereunder electronically through The Depository
Trust Company or another established clearing corporation performing similar
functions.

 

(b)          This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

 

(c)          The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

 

 

 

 

5.            Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issuance, delivery or
registration of any certificates for Warrant Shares or Warrant in a name other
than that of the Holder. The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.

 

6.            Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company, at no cost to Holder, shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of an
affidavit of such loss, theft or destruction and customary indemnity, if
requested.

 

7.            Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 8, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable. The Company will use reasonable commercial efforts to take all
such action to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed, in each case, applicable to the Company.

 

8.            Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 8.

 

(a)          Stock Dividends, Splits and Combinations. If the Company, at any
time while this Warrant is outstanding, (i) pays a stock dividend on its Common
Stock or otherwise makes a distribution on its Common Stock that is payable in
shares of Common Stock, (ii)  subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such dividend,
distribution, subdivision or combination.

 

 

 

 

(b)          Fundamental Transactions. If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected (all such transactions being hereinafter referred to as a “Fundamental
Transaction”), then the Company shall ensure that lawful and adequate provision
shall be made whereby the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Warrant
Shares equal to the number of Warrant Shares immediately theretofore issuable
upon exercise of this Warrant, had such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition not taken place, and
in any such case appropriate provision shall be made with respect to the rights
and interests of the Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any share of stock, securities or assets thereafter deliverable upon the
exercise thereof. The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase, and the other obligations under this Warrant. The
provisions of this Section 8(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions, each of which transactions shall also constitute a
Fundamental Transaction.

 

(c)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 8, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased (as
the case may be), proportionately, so that after such adjustment the aggregate
Exercise Price payable hereunder for the decreased or increased (as the case may
be) number of Warrant Shares shall be the same as the aggregate Exercise Price
in effect immediately prior to such adjustment.

 

(d)          Calculations. All calculations under this Section 8 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)          Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 8, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon any such occurrence and/or otherwise
upon written request by or on behalf of the Holder, the Company will promptly
deliver a copy of each such certificate to the Holder and to the Transfer Agent.

 

 

 

 

(f)          Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company,
(ii) enters into any agreement contemplating, or solicits stockholder approval
for, any Fundamental Transaction or Change of Control or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least fifteen calendar days prior
to the applicable record or effective date on which a Person would need to hold
Common Stock in order to participate in or vote with respect to such
transaction, and the Company will take all steps reasonably necessary to
facilitate the exercise of the Warrant pursuant to Section 3(b) (which exercise
may be conditioned upon the occurrence of such event); provided, however, that
the failure to deliver such notice or any defect therein shall not affect the
validity of the corporate action required to be described in such notice.

 

9.          Fractional Shares. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. If
any fraction of a Warrant Share would, except for the provisions of this Section
9, be issuable upon exercise of this Warrant, then the number of Warrant Shares
to be issued will be rounded down to the nearest whole share.

 

10.         Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement prior to 6:30 p.m. (New
York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of delivery to the courier service, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices or communications shall be as set forth in the Purchase
Agreement.

 

11.         Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

 

 

 

12.          Miscellaneous.

 

(a)          The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise and
(ii) will not, and will not permit its transfer agent to, close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(b)          GOVERNING LAW; VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THAT BODY OF LAWS PERTAINING
TO CONFLICT OF LAWS. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT AND THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO
A TRIAL BY JURY.

 

(c)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)          In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

 

 

 

(e)          No course of dealing or any delay or failure to exercise any right
hereunder on the part of the Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies, notwithstanding all
rights hereunder terminate on the Expiration Date.

 

(f)          No provision hereof, in the absence of any affirmative action by
the Holder to exercise this Warrant or purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

(g)          The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(h)          Any term of this Warrant may be amended and the observance of any
term of this Warrant may be waived with the written consent of the Company and
the holders of a majority of the outstanding unexercised warrants issued
pursuant to the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  ENERGOUS CORPORATION       By:     Name:     Title:  

 

 

 

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: Energous Corporation

 

The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
Energous Corporation, a Delaware corporation (the “Company”). Capitalized terms
used herein and not otherwise defined herein have the respective meanings set
forth in the Warrant.

 

1.The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 

2.The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.

 

3.The Holder is hereby paying the sum of $____________ to the Company in cash in
accordance with the terms of the Warrant.

 

4.Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 

5.Following this exercise, the Warrant shall be exercisable to purchase a total
of ______________ Warrant Shares.

 

Dated:  ____________________, ______ Name of Holder:           (Print)          
By:     Name:     Title:             (Signature must conform in all respects to
name of holder as specified on the face of the Warrant)

 

 

 

 

EXHIBIT C
FORM OF SECRETARY’S CERTIFICATE – COMPANY

 

 

 

 

Energous Corporation

Secretary’s Certificate

 

I, Brian Sereda, certify that I am the Secretary of Energous Corporation, a
Delaware corporation (the “Company”), and that, as such, I am authorized to
execute this certificate on behalf of the Company and in connection with that
certain Securities Purchase Agreement, dated as of August [__], 2016 (the
“Purchase Agreement”), by and among the Company and the Investor named therein
(the “Investor”), and do hereby further certify that:

 

1.     Attached hereto as Exhibit A is a true and complete copy of the Second
Amended and Restated Certificate of Incorporation of the Company filed with the
Secretary of State of the State of Delaware (the “Certificate of
Incorporation”), as amended by that Certificate of Amendment dated March 26,
2016; no other amendments to the Certificate of Incorporation have been adopted,
the Company has not filed any amendments to the Certificate of Incorporation
with the Secretary of State of the State of Delaware, and no action has been
taken by the Company, its shareholders, directors or officers in contemplation
of the filing of any such amendment or other document; the Certificate of
Incorporation remains in full force and effect on the date hereof;

 

2.     Attached hereto as Exhibit B is a certificate of good standing certified
by the Secretary of State of the State of Delaware;

 

3.     Attached hereto as Exhibit C is a certificate of foreign qualification
certified by the Secretary of State of the State of California;

 

4.     Attached hereto as Exhibit D is a true and complete copy of the By-laws
of the Company; such By-laws have not been amended and are in full force and
effect as of the date hereof;

 

5.     Attached hereto as Exhibit E are true and complete copies of the
resolutions adopted by the Board of Directors of the Company, either at a
meeting or meetings properly held or by the unanimous written consent of the
Board of Directors, relating to the issuance, offering and sale of the shares of
the Company’s common stock (the “Common Stock”) and the warrants to purchase
shares of Common Stock (the “Warrants”) pursuant to the Purchase Agreement; all
of such resolutions were duly adopted, have not been amended, modified or
rescinded and remain in full force and effect; and such resolutions are the only
resolutions adopted by the Board of Directors with respect to the issuance,
offering and sale of the Common Stock and Warrants pursuant to the Purchase
Agreement;

 

6.     Attached hereto as Exhibit F is a true and complete copy of an incumbency
certificate of the Company’s officers.

 

[Signature page follows]

 

 

 

 

In witness whereof, I have hereunto signed my name this [    ]th day of August,
2016.

 

  By:       Brian Sereda, Secretary

 

 

 

 

Exhibit A

Certificate of Incorporation

 

 

 

 

Exhibit B

Delaware Good Standing

 

 

 

 

Exhibit C

Foreign Qualification

 

 

 

 

Exhibit D

By-laws

 

 

 

 

Exhibit E

Board of Director Resolutions

 

 

 

 

Exhibit F

Incumbency Certificate

 

The undersigned individuals of Energous Corporation, a Delaware corporation (the
“Corporation”), are designated as appropriate parties with the power and
authority to enter into contracts, agreements and to provide written directions
pertaining to services associated with stock transfer and registrar needs:

 

Name   Title   Signature           Stephen R. Rizzone   President and Chief
Executive Officer               Brian Sereda   Chief Financial Officer and
Secretary    

 

IN WITNESS WHEREOF I have hereunto set my hand and the Corporate Seal of the
Corporation this __ day of August, 2016.

 

      Name: Brian Sereda   Title: Secretary

 

 

